48 F.3d 1223NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Lee COLEMAN, Appellant,v.Larry NORRIS, Director, Arkansas Department of Correction, Appellee.
No. 94-3014.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 7, 1995.Filed:  Mar. 13, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Arkansas inmate Lee Coleman appeals the district court's1 dismissal of his 28 U.S.C. Sec. 2254 habeas petition.  We reject appellee's assertion that the district court erred in issuing a certificate of probable cause.  See Flieger v. Delo, 16 F.3d 878, 882-83 (8th Cir.), cert. denied, 115 S. Ct. 355 (1994).  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Elsijane Trimble Roy, Senior United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas